UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-5254



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


BRENDA GAIL COGGINS,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (6:05-cr-00619-HMH)


Submitted: August 24, 2006                 Decided: August 28, 2006


Before KING, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Janis Richardson Hall, Greenville, South Carolina, for Appellant.
David Calhoun Stephens, Assistant United States Attorney,
Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Brenda Gail Coggins appeals her conviction and 84-month

sentence pursuant to her guilty plea to conspiracy to possess with

intent to distribute and distribution of controlled substances, in

violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(C), (b)(1)(D), 846

(2000).

          Counsel   for    Coggins   has   filed   a    brief   pursuant   to

Anders v. California, 386 U.S. 738 (1967), in which counsel states

there are no meritorious issues for appeal, but presenting one

issue for our review.     Although notified of her right to file a pro

se supplemental brief, Coggins has not done so.

          Counsel suggests that the district court did not comply

with Fed. R. Crim. P. 11 in accepting Coggins’ guilty plea.

Because Coggins did not seek to withdraw her guilty plea in the

district court, our review is for plain error.            United States v.

Martinez, 277 F.3d 517, 525 (4th Cir. 2002).           We have reviewed the

record and conclude that the district court’s plea hearing was

fully compliant with Rule 11.

          In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.   We therefore affirm Coggins’s conviction and sentence.

This court requires that counsel inform Coggins, in writing, of the

right to petition the Supreme Court of the United States for

further review.   If Coggins requests that a petition be filed, but


                                 - 2 -
counsel believes that such a petition would be frivolous, then

counsel   may   move   in   this   court    for   leave   to   withdraw   from

representation.    Counsel’s motion must state that a copy thereof

was served on Coggins.

           We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                    - 3 -